COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING




Case number:           01-11-01125-CR


Style:                 Elisa Merrill Wilson, Appellant v. The State of Texas, Appellee


Type of motion:        Motion for rehearing


Party filing motion:   Appellant



It is ordered that the motion for rehearing is denied.




Judge’s signature: /s/ Jane Bland
                        Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: April 30, 2015